Smith, J. :
Had Levi continued to own the note until judgment was obtained and collected, his attorneys would have had a lien on the money for their services and expenses in that suit, and also for then- general account. Attorneys and solicitors have a general lien upon the papers of their clients, in their possession, for the balance of their professional accounts (2 Kent Comm., 640), and an attorney’s lien extends to the funds recovered by him, as well as to the client’s papers. (Id.)
The lien of the attorney, as between himself and his client, is not . to be confounded with a mere right of ;,set-off. Lien has been defined as a right by the possessor of property to hold it for the satisfaction of some demand. As against Levi, the defendants had the right to. retain possession of the note in suit, and, after it ripened into judgment, of the money which they collected upon it, until their claim against him for professional‘services was satisfied.
The only question in the case, is whether their right was affected by the transfer of the title to the note from Levi to Schwartz, before judgment. The consideration of the transfer was a preexisting debt, owing by Levi to Schwartz. It does not appear that the debt was discharged, or any security surrendered. The note remained in the possession" of the defendants, and they continued the prosecution of the suit upon it, with» the knowledge of Schwartz, and with his conciu-rence. -Schwartz took the title to the note, knowing that a suit upon it was in progress, and his title, I think, was subject to the then-existing lien of the attorneys, for professional services, rendered by them to his assignor, not only in that particular suit, but also on general .account.
The circumstance that one of the defendants drew the instrument of transfer is immaterial. The defendants are not estopped thereby from setting up their lien. Schwartz, as has been seen, parted with nothing in consideration of the transfer, and he purchased subject to the equities • existing between Levi and his attorneys. Had he paid value, and purchased in ignorance of the relation existing between Levi and the defendants in respect to the note, the case would have been materially different.
The rule that a hona fide settlement or payment by the opposite *36party, before judgment and without notice of the attorney’s lien, will prevail against the lien, has no application to this case. Neither has the rule that the attorney’s lien upon a judgment yields to the opposite parties right of set-off. (Nicoll v. Nicoll, 16 Wend., 446.) The rights of persons litigating with the client, are not involved here. The question is between the attorneys and their client’s assignee, not a purchaser for value, and in my opinion the defendants have a lien for tlieir general account existing at the time of the transfer. (See Bowling Green Savings Bank v. Todd, 52 N. Y., 489.)
The judgment should be reversed, and a new trial ordered before one or more other referees, costs to abide event.
Talcott, P. J., and Hardin, J., concurred.
Ordered accordingly.